DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a SP core layer" in line 2. This limitation appears to be a typographical error intended to disclose SAP.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattsson (6,209,142).
With respect to claim 16, Mattsson discloses a male incontinence pad, as shown in figure 4, comprising an inner absorbent pad 206 and an outer absorbent pad 204, as shown in figure 6. The outer absorbent pad 204 is disclosed in column 3, lines 35-38, as comprising a fibrous material such as a nonwoven, which is inherently capable of absorbing some degree of liquid. The inner absorbent pad 206 and outer absorbent pad 204 are attached together having an open end forming an inner pocket, as shown in figures 4 and 6, and an outwardly extending flap 262, as shown in figure 7. Each of the inner absorbent pad 206 and the outer absorbent pad 204 have an apertures 230 therein, as shown in figure 4. The apertures are aligned, as disclosed in column 4, lines 24-28, to form a channel such that a male member may be placed into the inner pocket, as disclosed in column 4, lines 7-8. The outwardly extending flap operates to fold over and close the inner pocket, as disclosed in column 4, line 66, to column 5, line 7. Since the male member is in the inner pocket, the outwardly extending flap is therefore considered to fold over the male member when the outwardly extending flap is folded over the inner pocket.
With respect to claim 17, the inner absorbent pad and outer absorbent pad are adapted to fold around the male member, as shown in figure 4 and disclosed in column .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson (6,209,142) in view of Nozaki et al. (6,530,909).
With respect to claim 1, Mattsson discloses a male incontinence pad, as shown in figure 4, comprising an inner absorbent pad 206, an outer absorbent pad 204, and a liquid impermeable inner liner 202, as shown in figure 6. The outer absorbent pad 204 is disclosed in column 3, lines 35-38, as comprising a fibrous material such as a nonwoven, which is inherently capable of absorbing some degree of liquid. Each of the inner absorbent pad 206, the outer absorbent pad 204, and the inner line 202 have an apertures 230 therein, as shown in figure 4. The apertures are aligned, as disclosed in 
Mattsson discloses all aspects of the claimed invention with the exception of the channel having an elastic component to provide elasticization. Nozaki discloses a male incontinence pad, as shown in figure 1, having an absorbent pad 4 and a liquid impermeable liner 3 with apertures 11 forming a channel to receive a male member. Nozaki teaches providing an elastic component provided in the channel to facilitate insertion of fingers into the channel and to improve the fit around the male member, as disclosed in column 3, lines 63-67. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the channel of Mattsson with an elastic component, as taught by Nozaki, to facilitate insertion of fingers into the channel and to improve the fit around the male member.
With respect to claim 2, the pad of Mattsson is adapted to fold around the male member to form a pocket 219, as shown in figure 4, when the male member is positioned within the channel 230, as disclosed in column 4, lines 32-35.
With respect to claim 3, the pad of Mattsson is adapted to fold around the male member to form a pocket 219, as shown in figure 4, when the male member is positioned within the channel 230, as disclosed in column 4, lines 32-35. Mattsson discloses a fastening system 16 to maintain the pocket, as shown in figure 3.
With respect to claim 4, the inner absorbent pad includes a liquid permeable outer layer 208 and an absorbing inner layer 206, as disclosed in column 3, lines 41-44.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson (6,209,142) in view of Nozaki et al. (6,530,909), and further in view of Kozee et al. (2012/0308787).
With respect to claim 7, modified Mattsson discloses all aspects of the claimed invention with the exception of a wetness indicator to signal wetness. Kozee discloses an incontinence pad, as disclosed in paragraph [0002], and teaches providing the pad with a wetness indicator to provide a timely indication the pad has been soiled, as disclosed in paragraph [0015]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the incontinence pad of Mattsson with a wetness indicator, as taught by Kozee, to give a timely indication when the pad has been soiled.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson (6,209,142) in view of Nozaki et al. (6,530,909), and further in view of Hasenoehrl et al. (8,877,316).
With respect to claims 8-10, modified Mattsson discloses all aspects of the claimed invention with the exception of a skin care agent that operates to form a wetness barrier, reduces bacteria growth, and comprises copper. Hasenoehrl discloses an absorbent article having a skin care agent on its wearer-facing surface, as disclosed in column 1, lines 15-22, and column 2, lines 22-26. The skin care agent provides a therapeutic benefit to the wearer during use of the article, as disclosed in column 28, lines 60-64. The skin care agent comprises copper, as disclosed in column 32, lines 13-23, and reduces bacterial growth, as disclosed in column 34, lines 50-55. The skin care .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson (6,209,142) in view of Hasenoehrl et al. (8,877,316).
With respect to claims 11-12, Mattsson discloses a male incontinence pad, as shown in figure 4, comprising an inner absorbent pad 206, an outer absorbent pad 204, and a liquid impermeable inner liner 202, as shown in figure 6. The outer absorbent pad 204 is disclosed in column 3, lines 35-38, as comprising a fibrous material such as a nonwoven, which is inherently capable of absorbing some degree of liquid. Each of the inner absorbent pad 206, the outer absorbent pad 204, and the inner line 202 have an apertures 230 therein, as shown in figure 4. The apertures are aligned, as disclosed in column 4, lines 24-28, to form a channel such that a male member may be placed therethrough, as disclosed in column 4, lines 7-8. 
Mattsson discloses all aspects of the claimed invention with the exception of a skin care agent that operates to form a wetness barrier and comprises copper. Hasenoehrl discloses an absorbent article having a skin care agent on its wearer-facing surface, as disclosed in column 1, lines 15-22, and column 2, lines 22-26. The skin care .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson (6,209,142) in view of Hurwitz et al. (2017/0202714).
With respect to claim 18, Mattsson discloses the inner absorbent pad comprises a liquid permeable layer 208 and a core layer 206, as described in column 3, lines 41-44. Mattsson discloses all aspects of the claimed invention with the exception of a wicking layer and the core layer comprising SAP. Hurwitz discloses a male incontinence pad, as shown in figure 2. Hurwitz teaches the use of a wicking layer to facilitate quickly moving urine into the pad and away from the user, as disclosed in paragraphs [0061-0062]. Hurwitz further teaches the use of SAP in the core layer to allow less pulp or cellulose to be used to create a more streamlined garment, as disclosed in paragraph [0063]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a wicking layer in the pad of 
With respect to claim 19, Mattsson discloses the outer absorbent pad comprises an outer attachment layer 204 attached to a liquid impermeable layer 202, as described in column 3, lines 35-38, wherein the liquid impermeable layer 202 is attached to the core layer 206, as described in column 3, lines 41-43. Mattsson discloses all aspects of the claimed invention with the exception of the core layer comprising SAP. Hurwitz discloses a male incontinence pad, as shown in figure 2. Hurwitz teaches the use of SAP in the core layer to allow less pulp or cellulose to be used to create a more streamlined garment, as disclosed in paragraph [0063]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include SAP in the core layer of Mattsson, as taught by Hurwitz, to create a more streamlined garment.
Allowable Subject Matter
Claims 13-15 are allowed.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 5 and 13, the prior art of record does not disclose an incontinence pad comprising an inner absorbent pad, an outer absorbent pad comprising a liquid permeable outer layer and an absorbing inner layer, and a liquid impermeable inner lining between the inner and outer pads. The closest prior art of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 6,197,011 and 6,817,992 disclose male incontinence pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781